     Case 2:21-cr-00106-MCS Document 44 Filed 07/12/21 Page 1 of 3 Page ID #:580




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
 5   Assistant United States Attorneys
     Major Frauds/Asset Forfeiture/
 6   General Crimes Sections
           1100/1400/1200 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-0102/2569/1785
           Facsimile: (213) 894-6269/0142/0141
 9         E-mail: Andrew.Brown@usdoj.gov
                   Victor.Rodgers@usdoj.gov
10                 Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                 Case No. 2:21-CR-00106-MCS
16
               Plaintiff,                      PLAINTIFF UNITED STATES OF
17                                             AMERICA’S SUPPLEMENTAL
                      v.                       MEMORANDUM OF POINTS AND
18                                             AUTHORITIES REGARDING THE
     U.S. PRIVATE VAULTS, INC.,                MOTIONS OF TENANT 3 FOR
19     California Corporate Number             RETURN OF PROPERTY PURSUANT
       C3405297                                TO FED. R. CRIM. P. 41(g) AND TO
20                                             PROCEED ANONYMOUSLY
               Defendant.
21                                             Date:         July 26, 2021
                                               Time:         3:00 p.m.
22                                             Courtroom:    7C, the Honorable
                                                             Mark C. Scarsi
23
24
25
26
27
28
     Case 2:21-cr-00106-MCS Document 44 Filed 07/12/21 Page 2 of 3 Page ID #:581




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2         The government is submitting an identical supplemental memorandum of points
 3   and authorities regarding Tenant 3 (box 7304) and 4 Tenant 4 (box 34), because the
 4   contents of those boxes either have been or shortly will be returned.
 5         The government is returning property that is not subject to the administrative
 6   forfeiture proceedings, which proceedings and their impact are discussed in the
 7   supplemental memorandum, filed concurrently herewith, in opposition to the joint
 8   motion filed by Tenants 1 and 2 for return of property and to proceed using a
 9   pseudonym. The government is returning other property, such as the contents of
10   Tenant’s 3 and 4’s respective boxes, because the government has not initiated forfeiture
11   proceedings against them. To reiterate, whether a box’s contents will be returned at this
12   time depends upon whether forfeiture proceedings have been initiated against a
13   particular box, in which event the property will not be returned at this time.
14          During the last hearing on June 7, 2021, the government indicated it would check
15   the status of Tenant 3’s box, which is box number 7304, and did so, and determined that
16   box 7304 was not part of the administrative forfeiture proceedings. As a result, the FBI
17   contacted box 7304’s attorney, and an appointment was made on June 9, 2021 for the
18   boxholder to retrieve the boxholder’s items on Monday, July 12, 2021, which is the same
19   date this supplemental memorandum is being filed. See also docket no. 42 (tenants’
20   supplemental memorandum at 1:26-2:2). The government will file a further status report
21   within a week regarding the status of the return on this box.
22         In addition, the government indicated during the June 7, 2021 hearing that Tenant
23   4’s box, which is box 34, had already been slated for return. The contents of the box
24   were returned June 11, 2021, as set forth in Tenants’ supplemental memorandum.
25   Docket no. 42 (tenants’ supplemental memorandum at 1:26-2:2). Accordingly, Tenant 3
26   and 4 motions for return of property and to proceed anonymously using a pseudonym
27   should be denied as moot, assuming Tenant 3’s property is returned.
28   ///
                                                  1
     Case 2:21-cr-00106-MCS Document 44 Filed 07/12/21 Page 3 of 3 Page ID #:582




 1         As to returning contents of particular boxes, there are some difficulties that can
 2   cause delays, including identifying the boxholders, people not showing up for
 3   appointments to retrieve their items from their boxes and initial staffing problems at the
 4   FBI. The return process (and the difficulties therewith) are described extensively in the
 5   Declaration of FBI Special Agent Lynne Zellhart, which is Docket No. 51-1 in the
 6   related civil case entitled Snitko, et al., v. United States of America, et al., Case No.
 7   2:21-cv-04405-RGK-MAR, and the government incorporates that declaration by
 8   reference here.
 9   Dated: July 12, 2021                           Respectfully submitted,
10                                                  TRACY L. WILKISON
                                                    Acting United States Attorney
11                                                  SCOTT M. GARRINGER
                                                    Assistant United States Attorney
12                                                  Chief, Criminal Division
                                                          /s/             ______________
13                                                  ANDREW BROWN
                                                    VICTOR A. RODGERS
14                                                  MAXWELL COLL
                                                    Assistant United States Attorneys
15
                                                    Attorneys for Plaintiff
16                                                  UNITED STATES OF AMERICA
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
